                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.

RENZO BARBERI,

            Plaintiff,

            vs.

KERALA CORPORATION, a Florida
Profit Corporation, d/b/a MOBIL GAS
STATION, and 7-ELEVEN, INC., a Foreign
Profit Corporation,

          Defendants.
_______________________________/

                                 COMPLAINT

Plaintiff RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
counsel, hereby files this complaint and sues KERALA CORPORATION, d/b/a
MOBIL    GAS      STATION   (“KERALA”),       and   7-ELEVEN,   INC.,   (“7-ELEVEN”)
(hereinafter, collectively referred to as “Defendants”), for declaratory and
injunctive relief; for discrimination based on disability; and for the resultant
attorney's fees, expenses, and costs (including, but not limited to, court costs
and expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
DISABILITIES ACT OF 1990," or "ADA") and alleges:


JURISDICTION
1.    This Court is vested with original jurisdiction over this action pursuant to
28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
§12181 et. seq., based on Defendants’ violations of Title III of the Americans
with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
28 U.S.C. §2201 and §2202.


VENUE

                                          1
2.     The venue of all events giving rise to this lawsuit is located in
BROWARD County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of
Local Rules of the United States District Court for the Southern District of
Florida, this is the designated court for this suit.


PARTIES
3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
time of Plaintiff’s visit to Mobile Gas Station (“Subject Facility”), Plaintiff suffered
from a “qualified disability” under the ADA, and required the use of a
wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
severed T4 and T5, and is therefore confined to his wheelchair. The Plaintiff
personally visited Mobile Gas Station, but was denied full and equal access, and
full and equal enjoyment of the facilities, services, goods, and amenities within
Mobile Gas Station, which is the subject of this lawsuit. The Subject Facility is a
gas station and a convenience store and Plaintiff wanted to purchase gas and
beverages but was unable to due to the discriminatory barriers enumerated in
Paragraph 15 of this Complaint.


4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
rights of similarly situated disabled persons and is a “tester” for the purpose of
asserting his civil rights and monitoring, ensuring and determining whether
places of public accommodation are in compliance with the ADA.


5.    Defendants, KERALA and 7-ELEVEN are authorized to conduct business
and are in fact conducting business within the State of Florida. The Subject
Facility is located at 5950 Sheridan St., Hollywood, FL 33021. Upon information and
belief, KERALA is the lessee and/or operator of the Real Property and therefore
held accountable of the violations of the ADA in the Subject Facility which is
the matter of this suit. Upon information and belief, 7-ELEVEN is the owner and
lessor of the Real Property where the Subject Facility is located and therefore
held accountable for the violations of the ADA in the Subject Facility which is

                                           2
the matter of this suit.


CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
through 5 of this complaint, as are further explained herein.


7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
and a half years from enactment of the statute to implement its requirements.
The effective date of Title III of the ADA was January 26, 1992, or January 26,
1993 if Defendants had ten (10) or fewer employees and gross receipts of
$500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
among other things, that:

      i. some 43,000,000 Americans have one or more physical or mental
        disability, and this number shall increase as the population continues to
        grow and age;

      ii. historically, society has tended to isolate and segregate individuals
        with disabilities and, despite some improvements, such forms of
        discrimination against disabled individuals continue to be a pervasive
        social problem, requiring serious attention;

      iii. discrimination against disabled individuals persists in such critical
        areas as employment, housing, public accommodations, transportation,
        communication, recreation, institutionalization, health services, voting
        and access to public services and public facilities;

      iv.    individuals   with    disabilities   continually     suffer  forms  of
        discrimination,    including:    outright     intentional    exclusion; the
        discriminatory     effects    of     architectural,    transportation,  and
        communication barriers; failure to make modifications to existing
        facilities and practices; exclusionary qualification standards and
        criteria; segregation, and regulation to lesser services, programs,
        benefits, or other opportunities; and,

      v. the continuing existence of unfair and unnecessary discrimination and

                                        3
            prejudice denies people with disabilities the opportunity to compete on
            an equal basis and to pursue those opportunities for which this country
            is justifiably famous, and costs the United States billions of dollars in
            unnecessary expenses resulting from dependency and non-productivity.

9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authority, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis by
          people with disabilities.

10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
individual may be discriminated against on the basis of disability with regards
to    the    full   and   equal    enjoyment   of   the   goods,   services,    facilities,   or
accommodations of any place of public accommodation by any person who
owns, leases (or leases to), or operates a place of public accommodation. Mobile
Gas Station is a place of public accommodation by the fact it is an establishment
that provides goods/services to the general public, and therefore, must comply
with the ADA. The Subject Facility is open to the public, its operations affect
commerce, and it is a gas station. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R.
36.104.      Therefore, the Subject Facility is a public accommodation that must
comply with the ADA.


11.     The Defendants have discriminated, and continue to discriminate against
the Plaintiff, and others who are similarly situated, by denying access to, and
full and equal enjoyment of goods, services, facilities, privileges, advantages
and/or accommodations at Mobile Gas Station located at 5950 Sheridan St., Hollywood,
FL 33021, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and
by     failing      to    remove    architectural   barriers   pursuant    to     42    U.S.C.

                                                4
§12182(b)(2)(A)(iv).


12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
and equal access to the facility and therefore suffered an injury in fact.


13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
enjoy the goods and/or services at the Subject Facility within the next six
months. The Subject Facility is in close proximity to Plaintiff’s residence and is
in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
return to monitor compliance with the ADA. However, Plaintiff is precluded
from doing so by the Defendants' failure and refusal to provide people with
disabilities with full and equal access to their facility. Therefore, Plaintiff
continues to suffer from discrimination and injury due to the architectural
barriers, which are in violation of the ADA.


14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
Department of Justice, Office of the Attorney General, promulgated Federal
Regulations to implement the requirements of the ADA. The ADA Accessibility
guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
violators to obtain civil penalties of up to $55,000 for the first violation and
$110,000 for any subsequent violation.


15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

following specific violations which Plaintiff personally encountered and/or has

knowledge of:

         a) The parking facility at the service station does not provide a compliant accessible

            parking space. 2010 ADA Standards 502.1




                                             5
b) There is one (1) non-compliant accessible parking space located at the west end of

   the parking facility. 2010 ADA Standards 502.2

c) The accessible parking space identification striping is faded. 2010 ADA

   Standards 502.3.1

d) The access aisle is not striped correctly. 2010 ADA Standards 502.3.1

e) The accessible parking space identification striping is mismarked. Each such

   parking space must be striped in a manner that is consistent with the standards of

   FDOT for other spaces and prominently outlined with blue paint, and must be

   repainted when necessary, to be clearly distinguishable as a parking space

   designated for persons who have disabilities. 2010 ADA Standards 502.6.1

f) The accessible parking sign is missing. The space must be posted with a

   permanent above-grade sign of a color and design approved by the Department of

   Transportation, which is placed on or at least 60 inches above the finished floor or

   ground surface measured to the bottom of the sign. 2010 ADA Standards 506.2.1

g) The parking facility does not provide compliant directional and informational

   signage to a compliant accessible parking space. 2010 ADA Standards 216.5

h) There is no compliant access aisle attached to an accessible route serving any

   existing parking space which would allow safe entrance or exit of vehicle for

   accessible persons requiring mobility devices. 2010 ADA Standards 502.2

i) There is currently no existing accessible route to help persons with disabilities

   safely maneuver through the parking facilities. Accessible routes must connect

   parking spaces to accessible entrances. In parking facilities where the accessible

   route must cross vehicular traffic lanes, marked crossings enhance pedestrian



                                    6
             safety, particularly for people using wheelchairs and other mobility aids. 2010

             ADA Standards 206.2.2

         j) Existing facility does not provide a compliant accessible route to the main

             entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1, 502

         k) The main service counter is non-compliant. A portion of the counter surface that

             is 36 inches long minimum and 36 inches high maximum above the finish floor

             must be provided. A clear floor or ground space must be positioned for a parallel

             or forward approach adjacent to the 36 inch minimum length of counter. 2010

             ADA Standards 305.5

16.   Upon information and belief there are other current violations of the ADA
at Mobile Gas Station. Only upon full inspection can all violations be identified.
Accordingly, a complete list of violations will require an on-site inspection by
Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
Procedure.


17.   Upon information and belief, Plaintiff alleges that removal of the
discriminatory barriers and violations is readily achievable and technically
feasible. To date, the readily achievable barriers and other violations of the
ADA still exist and have not been remedied or altered in such a way as to
effectuate compliance with the provisions of the ADA.


18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
the Defendants were required to make the establishment a place of public
accommodation, accessible to persons with disabilities by January 28, 1992. As
of this date the Defendants have failed to comply with this mandate.


19.   The Plaintiff has been obligated to retain the undersigned counsel for the
filing and prosecution of this action. Plaintiff is entitled to have its reasonable

                                             7
attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
U.S.C. §12205.


20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
grant Plaintiff injunctive relief, including an order to alter the subject facilities
to make them readily accessible and useable by individuals with disabilities to
the extent required by the ADA, and closing the Subject Facility until the
requisite modifications are completed.


REQUEST FOR RELIEF
WHEREFORE, the Plaintiff demands judgment against the Defendants and
requests the following injunctive and declaratory relief:


21. That this Honorable Court declares that the Subject Facility owned, operated
and/or controlled by the Defendants is in violation of the ADA;


22.   That this Honorable Court enter an Order requiring Defendants to alter the
Subject Facility to make it accessible to and usable by individuals with
disabilities to the full extent required by Title III of the ADA;


23.   That this Honorable Court enter an Order directing the Defendants to
evaluate and neutralize their policies, practices and procedures toward persons
with disabilities, for such reasonable time so as to allow the Defendants to
undertake and complete corrective procedures to the Subject Facility;


24.   That this Honorable Court award reasonable attorney's fees, all costs
(including, but not limited to court costs and expert fees) and other expenses of
suit, to the Plaintiff; and


25.   That this Honorable Court award such other and further relief as it deems
necessary, just and proper.

                                          8
Dated this February 21, 2020.

Respectfully submitted by:

Ronald E. Stern
Ronald E. Stern, Esq.
Florida Bar No. 10089
THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Boulevard, Suite 503
Hallandale Beach, Florida 33009
Telephone: (954) 639-7016
Facsimile: (954) 639-7198
Email: ronsternlaw@gmail.com
Attorney for Plaintiff, RENZO BARBERI




                                     9
                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.

RENZO BARBERI,

            Plaintiff,

            vs.

KERALA CORPORATION, a Florida
Profit Corporation, d/b/a MOBIL GAS
STATION, and 7-ELEVEN, INC., a Foreign
Profit Corporation,

          Defendants.
_______________________________/

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on February 21, 2020, I electronically filed the
Complaint along with a Summons for each Defendant with the Clerk of Court
using CM/ECF. I also certify that the aforementioned documents are being
served on all counsel of record, corporations, or pro se parties identified on the
attached Service List in the manner specified via Service of Process by an
authorized Process Server, and that all future pleadings, motions and documents
will be served either via transmission of Notices of Electronic Filing generated
by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
to receive electronically Notices of Electronic Filing.

By: Ronald E. Stern
Ronald E. Stern, Esq.
Florida Bar No.: 10089
THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Boulevard, Suite 503
Hallandale Beach, Florida 33009
Telephone: (954) 639-7016
Facsimile: (954) 639-7198
Email: ronsternlaw@gmail.com
Attorney for Plaintiff RENZO BARBERI




                                         10
                                 SERVICE LIST:

     RENZO BARBERI, Plaintiff, vs. KERALA CORPORATION, a Florida Profit
Corporation, d/b/a MOBIL GAS STATION, and 7-ELEVEN, INC., a Foreign Profit Corporation

            United States District Court Southern District Of Florida

                                     CASE NO.


KERALA CORPORATION, d/b/a MOBIL GAS STATION

REGISTERED AGENT:

MATHEW, KULANGARA
5950 SHERIDAN STREET
HOLLYWOOD, FL 33021

VIA PROCESS SERVER


7-ELEVEN, INC.

REGISTERED AGENT:

CORPORATE CREATIONS NETWORK INC.
801 US HIGHWAY 1
NORTH PALM BEACH, FL 33408

VIA PROCESS SERVER




                                         11
